ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Exelis Defense Electronics Services, f/k/a    )       ASBCA No. 59669
 ITT Defense Electronics Services             )
                                              )
Under Contract No. N65236-07-C-5876 et al. )

APPEARANCES FOR THE APPELLANT:                        Steven M. Masiello, Esq.
                                                      Kelly P. Garehime, Esq.
                                                       McKenna Long & Aldridge LLP
                                                       Denver, CO

APPEARANCE FOR THE GOVERNMENT:                        E. Michael Chiaparas, Esq.
                                                       DCMA Chief Trial Attorney

                                 ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 4 March 2015



                                              /MARK N. STEMPLE
                                               Administrative Judge
                                               Acting Chairman
                                               Armed Services Board
                                               of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59669, Appeal ofExelis Defense
Electronics Services, f/k/a ITT Defense Electronics Services, rendered in conformance with
the Board's Charter.

      Dated:



                                               JEFFREY D. GARDIN
                                               Recorder, Armed Services
                                               Board of Contract Appeals